           Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 1 of 11


                                                               fJl;I(.l) r.Ol"", u.s. Department of .llIstiee
                                                       U.S     L'i',  ,I : .. 1';
                                                     . ~TRlr'
                                                     UI;:. . v ILL..- • . LI~HD   Ul1ilet.!.)'/a(cs Allornt!.v
                                                      liJI9 NOV25 PH 3:                22DislriclofMw:"!Clnd

,lfauht11r !klfa!J~.tI(1                                      .. ",\ .• ~ OFF;C~_...
                                                           CI_Lf......                   S/IIIi!-IOfJ                       IJIRECT: -I/O.:09--IS57
Assist,1fI' lli,it.:d Stafo!S Attorn •.•  y                                              36 S. Charl.'.f SIrI!,'f              .\lAI.\': -I;O.~W)-"S(}()
.t fat ,1"'11'. Dd 1,,1II'flaTj IIsda}.g" \'                  T 8t,L1IMO E               n.11!IlIIor ••. J/lJ !I!O!.31 19

                                                      By               -----OEPUTY
                                                                                         October 4. 2019
VIA EMAIL

David R. Solomon. Esq.
One North Charles Street. Suite 2425
Baltimore. MD 2120 I
drsolomonlaw@gmail.com

                                               Re:      United States v, Dannv Hemandez Solorzano
                                                        Criminal No. JKB.16-0259 (D. Md.)

Dear COllnsel:

       This lener. together with the Sealed Supplement. conlions the plea agreement (this
"Agreement") that has been offered to your c1ienl. Ilallny Hernandez So!orz"'l0 (hereinalier
"Defendalll"). by the United States Altomey's OJ'liee for the District of/vlaryland (,.this Office"),
The lerms of the Agreement are as follows:

                                                                  Offense of Conviction

         I,      Thc Defendalll agrees to plead guilty to Count One of the f'ourth Supcrscding
[ndieimelll. which charges the Defcndant with Conspiracy to Participate in a Racketeering
Enterprise. in violation of 18 USc. ~ 1962(d), The Defendant admits that the Defendant is. in
fac!' guilty of the offense and will so advise the COUl'l.

                                                                 Elements of the Offense

       2,      The elements orthe offense to which the Defendant has agreed to plead guilty. and
which this Office would prove if the caSe went to trial. arc as follows: That beginning ill or about
2015 through in or about 2017. in the District of ",laryland.

Count One (RICO Conspiracy):                                 On or abollt the time alleged in the Indictment. in the District of
Maryland:

      (I) an enterprise. MS- I3. existed. consisting of a group of persons associated together lor
a common purpose of engaging in a course of conduct;
         Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 2 of 11

         (2) the Enterprise engaged in, or its activities in some way affected, interstate or foreign
commerce;

         (3) the Defendant was associated with the Enterprise;

        (4) the Defendant knowingly and intentionally entered into an agreement that a conspirator
would conduct, or participate in the conduct of, the affairs of the Enterprise through a pattern of
racketeering activity; and

        (5) the Defendant agreed a conspirator    would commit at least two acts of racketeering     in
the conduct of the affairs of the Enterprise.

                                               Penalties

         3.     The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:

 COUNT         STATUTE      MAND.MIN.         MAX             MAX            MAX FINE       SPECIAL
                            IMPRISON-       IMPRISON-      SUPERVISED                       ASSESS-
                              MENT            MENT          RELEASE                          MENT
     1         18 U.s.c.   N/A             20 years        3 years           $250,000       $100
              & 1962(d)


         a.     Prison: If the Court orders a term of imprisonment,    the Bureau of Prisons has sole
discretion to designate the institution at which it will be served.

        b.      Supervised Release:     If the Coul1 orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

         e.       Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C.   SS   3663, 3663A, and 3664.

         d.       Payment: If a fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.c. S 3572(d). The Defendant may be required to pay
interest if the tine is not paid when due.

         e.      Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

        f.     Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
                                                   2
      Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 3 of 11

collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

                                          Waiver of Rights

       4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

        a.     If the Defendant had pled not guilty and persisted in that plea, the Defendant would
have had the right to a speedy jury trial with the close assistance of competent counsel. That trial
could be conducted by a judge, without a jury, if the Defendant, this Office, and the Court all
agreed.

         b.      If the Defendant elected a jury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
 to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

          c.   If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government's witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend ..

       d.      The Defendant would have the right to testify in the Defendant's own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

        e.      If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court's
decisions.

        f.     By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have

                                                  3
      Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 4 of 11

 to answer the Court's questions both about the rights being given up and about the facts of the
 case. Any statements that the Defendant makes during such a hearing would not be admissible
 against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

         g.       If the Court accepts the Defendant's plea of guilty, the Defendant will be giving up
 the right to file and have the Court rule on pretrial motions, and there will be no further trial or
 proceeding of any kind in the above-referenced criminal case, and the Court will find the
 Defendant guilty.

        h.      By pleading guilty, the Defendant will also be giving up certain valuable civil
rights and will be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that he is not a citizen of the United States, or a
naturalized citizen, and pleading guilty will likely result in his deportation. Under federal law,
conviction for a broad range of crimes can lead to adverse immigration consequences, including
automatic removal from the United States. Removal and other immigration consequences are the
subject of a separate proceeding, however, and the Defendant understands that no one, including
the Defendant's attorney or the Court, can predict with certainty the effect of a conviction on
immigration status. The Defendant is not relying on any promise or belief about the immigration
consequences of pleading guilty. The Defendant nevertheless affirms that the Defendant wants to
plead guilty regardless of any potential immigration consequences.

                              Advisory Sentencing Guidelines Apply

        5.      The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.c. ~ 3551-3742 (excepting 18 U.S.C. ~ 3553(b)(I) and 3742(e)) and 28
U.S.c. ~~ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                            Factual and Advisory Guidelines Stipulation

        6.      This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree to the following applicable sentencing guideline factors:

        a. This Office and the Defendant further agree that that pursuant to U.S.S.G. ~ 2EI. I(a),
           the offense level for racketeering conspiracy is the greater of offense level 19 or the
           offense level applicable to the underlying racketeering activity. This Office and the
           Defendant stipulate and agree that pursuant to U.S.S.G. ~ IBI.3, the underlying
           racketeering activities in this case involve acts, committed, aided, abetted, counseled,
           commanded, induced, or willfully caused by the Defendant, as well as all those acts
           reasonably foreseeable to him in furtherance of the jointly undertaken criminal
           enterprise, and include, among others:

                 1.   Distributionofa Controlled Substance (Marijuana), in violation of21 U.S.C.
                      ~ 841; and

                                                 4
      Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 5 of 11


                  II.   Attempted Murder, Maiming, and Assault with a Dangerous Weapon
                        Resulting in Serious Bodily Injury in Aid of Racketeering, in violation of 18
                        U.S.C. ~ 1959(a)(20, (3), and (5).

          b. With respect to the Distribution of Marijuana, the base offense level is 6 pursuant to
             U.S.S.G. ~ 2DI.I(c)(17).

         c. With respect to Attempted Murder, Maiming, and Assault with a Dangerous Weapon
            Resulting in Serious Bodily Injury in Aid of Racketeering, the base offense level is 33
            because the object of the offense would have constituted first degree murder pursuant
            to U.S.S.G. U.S.S.G. ~ 2A2.l(a)(I). Because the victims sustained permanent or life-
            threatening injuries, the offense level is increased by 4 levels. U.S.S.G. ~
            2A2.I(b)(1)(A). Therefore, the total offense level is 37.

         d. Pursuant to U.S.S.G. ~ 2EI.I n.l, each underlying racketeering offense is treated as a
            separate count of conviction. The parties agree that the combined offense level is 33
            pursuant to U.S.S.G. ~ 301.4.

         e. This Office does not oppose a two-level reduction in the Defendant's adjusted offense
            level, based upon the Defendant's apparent prompt recognition and affirmative
            acceptance of personal responsibility for his criminal conduct pursuant to U.S.S.G. !l
            3EI.I(a). This Office also agrees to make a motion pursuant to U.S.S.G. !l3EI.I(b)
            for an additional one-level decrease in recognition of the Defendant's timely
            notification of his intention to plead guilty.

         f. Therefore, the total offense level is 34.

         7.      There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant's criminal history could alter the Defendant's offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income. The Defendant agrees the Defendant will not raise any argument that any
specific prior conviction is not a predicate for a career offender designation under U.S.S.G.
~4BI.I.

        8.      Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.


                                      Obligations of the Parties

        9.       At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. ~ 3553(a). This Office reserves the right to bring to the Court's
attention all information with respect to the Defendant's background, character, and conduct that
                                                  5
       Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 6 of 11

 this Office deems relevant to sentencing, including the conduct that is the subject of any counts of
 the Indictment. At the time of sentencing, this Office will move to dismiss any open counts against
 the Defendant.

                                           Waiver of Appeal

       10.     In exchange for the concessions made by this Office and the Defendant in this
 Agreement, this Office and the Defendant waive their rights to appeal as follows:

         a.       The Defendant knowingly waives all right, pursuant to 28 U.S.C. S 1291 or any
 other statute or constitutional provision, to appeal the Defendant's conviction on any ground
 whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
 that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
 that the admitted conduct does not fall within the scope of the statute(s).

         b.     The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.c. S 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant's criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release).


        c.      The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

                       Defendant's Conduct Prior to Sentencing and Breach

         II.     a.      Between now and the date of the sentencing, the Defendant will not engage
in conduct that constitutes obstruction of justice under U.S.S.G. S 3Cl.l; will not violate any
federal, state, or local law; will acknowledge guilt to the probation officer and the Court; will be
truthful in any statement to the Court, this Office, law enforcement agents, and probation officers;
will cooperate in the preparation of the presentence report; and will not move to withdraw from
the plea of guilty or from this Agreement.

               b.        If the Defendant engages in conduct prior to sentencing that violates the
above paragraph of this Agreement, and the Court finds a violation by a preponderance of the
evidence, then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office
may make sentencing arguments and recommendations different from those set out in this
Agreement, even if the Agreement was reached pursuant to Rule I I(c)(l)(C); and (iii) in any
criminal or civil proceeding, this Office will be free to use against the Defendant all statements
made by the Defendant and any of the information or materials provided by the Defendant,
including statements, information, and materials provided pursuant to this Agreement, and
statements made during proceedings before the Court pursuant to Rule II of the Federal Rules of
Criminal Procedure. A determination that this Office is released from its obligations under this

                                                   6
      Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 7 of 11

Agreement will not permit the Defendant to withdraw the guilty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant's guilty plea--even if made
pursuant to Rule I I(c)(l)(C}-if the Court finds that the Defendant breached the Agreement. In
that event, neither the Court nor the Government will be bound by the specific sentence or
sentencing range agreed and stipulated to herein pursuant to Rule I I(c)(l)(C).

                                          Court Not a Party

         12.    The Defendant expressly understands that the Court is not a party to this agreement.
In the federal system, the sentence to be imposed is within the sole discretion of the Court. In
particular, the Defendant understands that neither the United States Probation Office nor the Court
is bound by the stipulation set forth above, and that the Court will, with the aid of the Presentence
Report, determine the facts relevant to sentencing. The Defendant understands that the Court
cannot rely exclusively upon the stipulation in ascertaining the factors relevant to the determination
of sentence. Rather, in determining the factual basis for the sentence, the Court will consider the
stipulation, together with the results of the presentence investigation, and any other relevant
information. The Defendant understands that the Court is under no obligation to accept this
Office's recommendations, and the Court has the power to impose a sentence up to and including
the statutory maximum stated above. The Defendant understands that if the Court ascertains
factors different from those contained in the stipulation set forth above, or if the Court should
impose any sentence up to the maximum established by statute, the Defendant cannot, for that
reason alone, withdraw his guilty plea, and will remain bound to fulfill all of his obligations under
this agreement. The Defendant understands that neither the prosecutor, his counsel, nor the Court
can make a binding prediction, promise, or representation as to what guidelines range or sentence
the Defendant will receive. The Defendant agrees that no one has made such a binding prediction
or promise.

                                         Entire Agreement

        13.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.




                                                  7
       Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 8 of 11


         If the Defendant fully accepts caeh and every tcnn and condition of this Agrcemcnt, plcasc
 sign and have the Defendant sign the original and return it to me promptly.

                                              Very truly yours.

                                              Robert K. Hur



                                          By ~")Ji:I7,-S_l-1':_tt_o_n_le_y              _

                                              iI~rk
                                              Matthew DellaBetta
                                              Catherine K. Dick
                                              Assistant United States Attorneys


        I have read and/or have had read to me by a Spanish speaking interpreter this agreement
and carefully reviewed every part of it with my attomey and an interpreter. I understand it, and I
voluntarily agree to it. Specifically, I have reviewed and/or have had read to me by a Spanish
speaking interpreter the Factual and Advisory Guidelines Stipulation with my attorney, and I do
not wish to change any part of it. I am completely satisfied with the representation of my attorney.




10 - J,b- let
Date



         I run the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary onc.




                                               avid R. Solomon, Esq.




                                                 8
      Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 9 of 11

                                         ATTACHMENT A

                                    STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

        La Mara Salvatrucha, alk/a the MS-13 gang ("MS-13"), is a gang composed primarily of
immigrants or descendants of immigrants from El Salvador, with members operating in the State
of Maryland, including Montgomery County and Prince George's County, and throughout the
United States. In the United States, MS-13 has been functioning since at least the I 980s. MS-13
originated in Los Angeles, California, where MS-13 members banded together for protection
against the larger Mexican groups. MS-13 evolved into a gang that engaged in turf wars for the
control of drug distribution locations. MS-13 quickly spread to states across the country, including
Maryland. MS-13 is a national and international criminal organization and is one of the largest
street gangs in the United States. Gang members actively recruit members, including juveniles,
from communities with a large number of Salvadorian immigrants.

        At all relevant times, members of MS-13 were expected to protect the name, reputation,
and status of the gang from rival gang members and other persons. MS-13 members required that
all individuals show respect and deference to the gang and its membership. To protect the gang
and to enhance its reputation, MS-13 members were expected to use any means necessary to force
respect from those who showed disrespect, including acts of intimidation and violence.

        At all relevant times, members and associates of MS-13 frequently engaged in criminal
activity, including, but not limited to, murder, assault, kidnaping, robbery, extortion, obstruction
of justice and threatening, intimidating and retaliating against witnesses, the distribution of
controlled substances, as well as attempts and conspiracies to commit such offenses. MS-13
members were required to commit acts of violence both to maintain membership and discipline
within the gang and against rival gangs. Participation in criminal activity by a member,
particularly violent acts directed at rival gangs or as directed by the gang leadership, increased the
respect accorded to that member, resulted in that member maintaining or increasing his position in
the gang, and opened the door to a promotion to a leadership position. One of the principal rules
of MS-13 was that its members must attack and kill rivals whenever possible. Rivals are often
referred to as "chavalas." MS-13, in the areas of Frederick County, Anne Arundel County,
Montgomery County, and other areas of Maryland, maintain rivalries with the 18th Street Gang,
Latin Kings, Adelphi Crew, and the Lewisdale Crew, among others.

       MS-13 is an international criminal organization, and is organized in Maryland and
elsewhere into "cliques," that is, smaller groups operating in a specific city or region. Cliques
operated under the umbrella rules ofMS-13. MS-!3 cliques often work together cooperatively to
engage in criminal activity and to assist one another in avoiding detection by law enforcement. In
Maryland and the surrounding area, these cliques included Fulton Locos Salvatruchas ("FLS"),
Molinos Locos Salvatruchas ("MLS"), Sailors Locotes Salvatrucha Westside ("SLSW"),
Parkview Locotes Salvatrucha ("PVLS"), Norrnandie Locotes Salvatruchas ("NLS"), Weedons

                                                  9
     Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 10 of 11

 Locotes Salvatrucha ("WLS"),        Peajes Locotes Salvatrucha ("PLS")        and Langley Park
 Salvatruchas ("LPS").

         MS-I3, including its leadership, membership, and associates, constituted an enterprise as
 defined in 18 U.S.c. 99 1961(4) and I959(b)(2), that is, a group of individuals associated in fact
 that engaged in, and the activities of which affected, interstate and foreign commerce ("the
 Enterprise"). The Enterprise constituted an ongoing organization whose members functioned as a
 continuing unit for a common purpose of achieving the objectives of the Enterprise. The purposes
 of the Enterprise include the following:

               a.      Preserving and protecting the power, territory, and profits of the Enterprise
through the use ofintimidation and violence, including assaults, murders, and threats of violence;

                b.     Promoting and enhancing the Enterprise and its members' and associates'
activities;

                c.       Enriching the members and associates of the Enterprise through extortion
and the sale of illegal controlled substances;

               d.     Keeping victims and potential witnesses in fear of the Enterprise and in fear
of its members and associates through threats of violence and actual violence; and

               e.     Providing assistance to members and associates, in order to hinder, obstruct
and prevent law enforcement officers from identifYing offenders, apprehending offenders, and
trying and punishing offenders.

       From an unknown time but before in or about January 2016 through 2018, the Defendant,
DANNY HERNANDEZ SOLORZANO, was a member and associate of the FLS clique of MS-
13. During this time period, members of the Fulton clique engaged in the distribution of marijuana
on behalf ofMS-13 in the District of Maryland. Members of the Fulton clique also extorted money
from legitimate and illegitimate businesses that operated in the gang's perceived "territory."
During this time period, HERNANDEZ SOLORZANO regularly sold marijuana in and around
Wheaton and Langley Park, Maryland, for the purpose of maintaining and increasing his position
in MS-13

        In or about December 2016, HERNANDEZ SOLORZANO, along with other MS-13
members and associates, for the purpose of maintaining and increasing position in MS-13, planned
and conspired to murder "Victim I" and "Victim 2." HERNANDEZ SOLORZANO and two
other FLS clique members traveled to Aspen Hill, Maryland to find rival gang members. The group
then located Victim 1 and Victim 2 who were silting in a parked vehicle. Believing Victim I and
Victim 2 were rival gang members, the group contacted a fourth FLS clique member to provide
them with a handgun. The fourth FLS clique member then arrived and provided the group with a
handgun. HERNANDEZ SOLORZANO took possession of the handgun and walked up to the
vehicle occupied by Victim 1 and Victim 2. HERNANDEZ SOLORZANO then fired into the
vehicle at close range, striking Victim land Victim 2. Victim 1 and Victim 2 survived, but suffered
serious physical injuries.



                                                10
    Case 1:16-cr-00259-JKB Document 680 Filed 11/26/19 Page 11 of 11

•

      SO STIPULATED:

      DATED:

                                  tfJ!.-~cla-rk     --
                                  Matthew DellaBetta
                                  Catherine K. Dick
                                  Assistant United States Attorney




                                                                     ,
                                 D . . olornon, Esq.
                                  ounsel for Defendant




                                    11
